Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by applicant on November 07, 2018.
Claims 1-21 are currently pending and have been examined. 
Claims 1, 5, 6, 8, 12, 13, 15, 19, and 20 have been amended.
This action is made NON-FINAL in response to the Request for Continued Examination (RCE) received on February 25, 2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 11, 2020; September 14, 2020; and January 25, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Amendment
With respect to Applicant’s RCE filed on February 25, 2022; Applicant's Arguments have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the specification objection, Applicant’s amendments have been fully considered and are persuasive. The objections have been withdrawn. 
With respect to the claim objection of Claims 6, 13, and 20, applicants Applicant’s amendments have been fully considered and are persuasive. The objection of Claims 6, 13, and 20 have been withdrawn. 
With respect to the claim rejections of Claims 1, 5, 6, 8, 12, 13, 15, 19, and 20 under 35 U.S.C. § 103, applicant has amended the independent claims and these amendments have changed the scope of Non-Final Office Action and therefore the prior arguments are considered moot. Therefore, the Office respectfully disagrees with applicant’s arguments.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Non-Final Office Action
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-11, 13-18, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikaji (JP2008143263), in view of Marden et al. (US20190061765), hereinafter Marden, and in further view of Nagasaka et al. (US9475491), hereinafter Nagasaka.
Regarding claim 1:
While Nishikaji discloses:
generating a first tunnel based on a width of a road lane for the ADV, wherein the first tunnel represents a passable lane for the ADV to travel through; (see at least [0027] and [0030])
generating one or more additional tunnels based on locations of the obstacles, wherein the one or more additional tunnels modify a width of the passable lane according to a level of invasiveness of the obstacles;
including, in response to one of the plurality of obstacles blocking a middle portion of the passable lane, generating an additional tunnel to the left and an additional tunnel to the right of the middle portion; (see at least [0033], [0038], [0042], and [0043])
generating a trajectory of the ADV that travels through the new passable lane having the larger width, the first and the additional tunnels to control the ADV according to the trajectory to navigate around the obstacles without collision; (see at least [0009], [0033], and [0034])
Nishikaji does not specifically state receiving image data for an environment and generating a trajectory to avoid perceived obstacles, however, Marden teaches:
A computer-implemented method for an autonomous driving vehicle (ADV), the method comprising; (see at least [0005])
receiving a captured image perceiving an environment of an ADV from an image capturing device of the ADV capturing a plurality of obstacles near the ADV; (see at least [0025])
wherein generating the trajectory includes evaluating a plurality of sample points that represents candidates for the trajectory within the new passable lane; (see at least [0025] and [0066])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Marden into the invention of Nishikaji to not only include the obstacle avoidance in vehicles as Nishikaji discloses but also include receiving image data for an environment and generating a trajectory to avoid perceived obstacles as taught by Marden, with a motivation to improve safe operation of the vehicle by being able to process an increased amount of surrounding environment information. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function 
Nishikaji does not specifically state choosing a lane to pass through when both are large enough for a vehicle, however, Nagasaka teaches:
each being wide enough for the ADV to pass through, and selecting a new passable lane based on which of the left fork and the right fork have a larger width; (see at least [Col. 11, Lines 1-30])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nagasaka into the invention of Nishikaji to not only include the obstacle avoidance in vehicles as Nishikaji discloses but also include choosing a lane to pass through when both are large enough for a vehicle as taught by Nagasaka, with a motivation to improve safe operation of the vehicle by being able to process an increased amount of surrounding environment information. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 8:
While Nishikaji discloses obstacle avoidance in vehicles, Nishikaji does not specifically state having a machine-readable storage medium, however, Marden teaches:
A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations, the operations comprising; (see at least [0006] and [0086])
Marden into the invention of Nishikaji to not only include the obstacle avoidance in vehicles as Nishikaji discloses but also include having a machine-readable storage medium as taught by Marden, with a motivation of creating a more robust system that saves time and creates more safety. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to the remainder of claim 8, all limitations excluding the claim limitation(s) listed above have been analyzed in view of the method of claim 1 and it has been determined that claim 8 does not teach or define any other new limitations beyond those recited in the method of claim 1 apart from the above excluded limitation(s), therefore, claim 8 is also rejected over the same rationale as claim 1 and the additional addressed limitation(s).
Regarding claim 15:
While Nishikaji discloses obstacle avoidance in vehicles, Nishikaji does not specifically state using a processing system, however, Marden teaches:
A data processing system; (see at least [0006])
A processor; (see at least [0006])
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations including; (see at least [0087])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Marden into the invention of Nishikaji to not only include the obstacle avoidance in vehicles as Nishikaji discloses but also include using a Marden, with a motivation of creating a more robust system that saves time and creates more safety. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to the remainder of claim 15, all limitations excluding the claim limitation(s) listed above have been analyzed in view of the method of claim 1 and it has been determined that claim 15 does not teach or define any other new limitations beyond those recited in the method of claim 1 apart from the above excluded limitation(s), therefore, claim 15 is also rejected over the same rationale as claim 1 and the additional addressed limitation(s).
Regarding claim 2:
Nishikaji discloses:
further comprising evaluating a width of the passable lane according to the level of invasiveness of the obstacles near the obstacles to determine if the ADV can pass through a width of the passable lane, wherein the trajectory is generated based on the evaluation; (see at least [0033], [0034], and Figure 3A)
Regarding claims 9 and 16:
With respect to claims 9 and 16, all limitations have been analyzed in view of the method of claim 2 and it has been determined that claims 9 and 16 do/does not teach or define any other new limitations beyond those recited in the method of claim 2 therefore, claims 9 and 16 is/are also rejected over the same rationale as claim 2.
Regarding claim 3:
Nishikaji 
wherein if an additional tunnel blocks a left portion of the passable lane near the left boundary, the width of the passable lane is modified to shrink at the left boundary; (see at least [0031], [0032], and Figure 3A)
Regarding claims 10 and 17:
With respect to claims 10 and 17, all limitations have been analyzed in view of the method of claim 3 and it has been determined that claims 10 and 17 do/does not teach or define any other new limitations beyond those recited in the method of claim 3 therefore, claims 10 and 17 is/are also rejected over the same rationale as claim 3.
Regarding claim 4:
Nishikaji discloses:
wherein if an additional tunnel blocks a right portion of the passable lane near the right boundary, the width of the passable lane width is modified to shrink at the right boundary; (see at least [0037], [0038], and Figure 4A)
Regarding claims 11 and 18:
With respect to claims 11 and 18, all limitations have been analyzed in view of the method of claim 4 and it has been determined that claims 11 and 18 do/does not teach or define any other new limitations beyond those recited in the method of claim 4 therefore, claims 11 and 18 is/are also rejected over the same rationale as claim 4.
Regarding claim 6:
While Nishikaji discloses obstacle avoidance in vehicles, Nishikaji does not specifically state calculating distance of sample points based off of vehicle speed, however, Marden teaches:
wherein a distance between sets of the plurality of sample points within the new passable lane is determined based on a speed of the ADV; (see at least [0026] and [0027])
Marden into the invention of Nishikaji to not only include the obstacle avoidance in vehicles as Nishikaji discloses but also include calculating distance of sample points based off of vehicle speed as taught by Marden, with a motivation to improve safe operation of the vehicle by being able to process an increased amount of surrounding environment information. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 13:
With respect to claim 13, all limitations have been analyzed in view of the method of claim 6 and it has been determined that claim 13 do/does not teach or define any other new limitations beyond those recited in the method of claim 5 therefore, claim 13 is/are also rejected over the same rationale as claim 6.
Regarding claim 7:
Nishikaji discloses:
wherein if a width of the passable lane is less than a width of the vehicle, the passable lane ends; (see at least [0043], [0044], and Figure 4B)
Regarding claims 14 and 21:
With respect to claims 14 and 21, all limitations have been analyzed in view of the method of claim 7 and it has been determined that claims 14 and 21 do/does not teach or define any other new limitations beyond those recited in the method of claim 7 therefore, claims 14 and 21 is/are also rejected over the same rationale as claim 7
Claim 5, 12, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishikaji (JP2008143263), in view of Marden et al. (US20190061765), hereinafter Marden, in further view of Nagasaka et al. (US9475491), hereinafter Nagasaka, and in further view of Nishira et al. (JP2011186878), hereinafter Nishira.
Regarding claim 5:
While Nishikaji discloses obstacle avoidance in vehicles, Nishikaji does not specifically state placing additional paths on top of the original path as further determinations are made, however, Nishira teaches:
wherein the additional tunnel to the left and the additional tunnel to the right are superimposed on the first tunnel; (see at least [0117] and [0118])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nishira into the invention of Nishikaji to not only include the obstacle avoidance in vehicles as Nishikaji discloses but also include placing additional paths on top of the original path as further determinations are made as taught by Nishira, with a motivation of creating a more robust system by simplifying the path planning of an autonomous vehicle. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claims 12 and 19:
With respect to claims 12 and 19, all limitations have been analyzed in view of the method of claim 5 and it has been determined that claims 12 and 19 do/does not teach or define any other new  of claim 5 therefore, claims 12 and 19 is/are also rejected over the same rationale as claim 5.
Regarding claim 20:
While Nishikaji discloses obstacle avoidance in vehicles, Nishikaji does not specifically state choosing a path depending on the width of each path option, however, Nishira teaches:
further comprising selecting a new passable lane based on a width of the left fork and a width of the right fork, whichever is larger; (see at least [0025], [0079], and Figure 2)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nishira into the invention of Nishikaji to not only include the obstacle avoidance in vehicles as Nishikaji discloses but also include choosing a path depending on the width of each path option as taught by Nishira, with a motivation to improve safe operation of the vehicle by being able to process an increased amount of surrounding environment information. Additionally, the claimed invention is merely a combination of old, well known elements vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Mudalige et al. (US20140207325) discloses of a system and method for providing lane changes in an autonomous vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Divya A Patel whose telephone number is (571)272-6095. The examiner can normally be reached Monday-Thursday 8PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIVYA A PATEL/Examiner, Art Unit 3669                                                                                                                                                                                                        
/JESS WHITTINGTON/Examiner, Art Unit 3669